Citation Nr: 1403339	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  11-06 099	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable evaluation for service-connected right auricular hematoma.

2.  Entitlement to a compensable evaluation for service-connected herpes simplex virus (HSV).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to July 1995.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision by the RO in Roanoke, Virginia, that in pertinent part, denied an increase in noncompensable ratings for service-connected right auricular hematoma and HSV.

The Board notes that in rating decisions dated in December 2010 and June 2013, the RO granted entitlement to service connection for several other disabilities.  Since the Veteran did not appeal the ratings or effective dates assigned for these disabilities, these claims are not in dispute.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from June 1991 to July 1995.

2.  On September 16, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
KELLI A. KORDICH 
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


